 



Exhibit 10(e)(xi)

Schering-Plough Corporation

Severance Benefit Plan

Amended and Restated Effective December 17, 2004

 



--------------------------------------------------------------------------------



 



Preamble

     Schering-Plough Corporation (“Schering-Plough”) established the
Schering-Plough Severance Benefit Plan (the “Plan”) for the purpose of providing
severance benefits to certain Employees whose employment terminates on or after
February 4, 2004. The Plan constitutes a formal employee welfare benefit plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
The Plan is hereby amended and restated, effective for all terminations
occurring on or after December 17, 2004, and supersedes any policy, plan, or
program theretofore maintained or in effect under which Schering-Plough, or any
of its U.S. affiliated companies (or their predecessors), ever made payments of
severance benefits prior to December 17, 2004.

     The Plan, as set forth herein, is intended to alleviate in part or in full
financial hardships that may be experienced by certain of those Employees of
Schering-Plough and its U.S. affiliated companies, whose employment is
terminated for certain reasons. In essence, benefits under the Plan are intended
to be supplemental unemployment benefits. The Plan is not intended to be
included in the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA as a “severance pay arrangement”
within the meaning of Section 3(2)(b)(i) of ERISA. Rather, the Plan is intended
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3-2(b). Accordingly, the
benefits paid by the Plan are not deferred compensation and no employee shall
have a vested right to such benefits.

     The Plan shall continue until such time as it is amended or terminated in
accordance with Article 6.

i



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
Article 1 Definitions
    1  
Article 2 Participation and Eligibility for Benefits
    6  
Article 3 Benefits
    8  
Article 4 Method of Severance Payments
    11  
Article 5 The Administrative Committee
    12  
Article 6 Amendment and Termination
    13  
Article 7 Claims Procedures
    14  
Article 8 Miscellaneous
    16  

i



--------------------------------------------------------------------------------



 



Article 1
Definitions

When used herein, the following terms shall have the meanings set forth below.



1.01   “Administrative Committee” means Schering-Plough Corporation’s Employee
Benefits Committee or its designee.   1.02   “Base Pay” means the Employee’s
highest Weekly Base Rate of Pay during the 12 month period prior to the his or
her termination.       In the case of a Termination Due to Change of Control,
Base Pay shall mean the sum of (a) Employee’s highest Weekly Base Rate of Pay
during the 12 month period prior to his or her termination or, if greater, the
Employee’s Weekly Base Rate of Pay in effect immediately prior to such Change of
Control, and (b) an amount equal to 1/52 of the Employee’s annual Target
Incentive.   1.03   “Benefits” means the benefits that a Participant is eligible
to receive pursuant to Article 3 of the Plan.   1.04   “Change of Control” means
a Change of Control (or Change in Control) as defined in the Company’s 2002
Stock Incentive Plan and any successor to such plan.   1.05   “Company” means
Schering-Plough Corporation and its U.S. affiliated companies.   1.06  
“Comparable Position” means employment with the Company or a successor employer
in which the individual’s level of responsibilities would not constitute a
Demotion. For purposes of a Termination Due to Change of Control, a position
shall not be a Comparable Position if such position would require the Employee’s
principal business location to be relocated more than 50 miles from the
Employee’s principal business location immediately prior to the Change of
Control.   1.07   “Corporate Integrity Agreement” means the five-year settlement
agreement entered into between the Company and the Office of Inspector General
of the U.S. Department of Health and Human Services, effective July 29, 2004.  
1.08   “Demotion” means continued employment in a position that, as determined
by the Administrative Committee, constitutes a demotion under Schering-Plough’s
U.S. compensation guidelines or a position that is one or more levels lower on a
Company-recognized career ladder, whether or not such employment is with the
Company or a successor employer.

-1-



--------------------------------------------------------------------------------



 



1.09   “Decline to Relocate” means a termination of a Participant’s employment
as a result of his or her rejection of an offer of continued employment in the
same position or a Comparable Position that would require relocation of the
Participant’s principal business location of more than 50 miles.   1.10  
“Employee” means any regular full-time or regular part-time employee of the
Company who is employed in the United States and as to whom the terms and
conditions of employment are not covered by a collective bargaining agreement
unless the collective bargaining agreement specifically provides for coverage
under the Plan. For this purpose, a regular part-time employee shall be an
employee who is regularly scheduled to work approximately 20 to 32 hours per
week. The term “Employee” shall not include (i) temporary employees (including
college coops, summer employees, high school coops, flexible workforce employees
and any other such temporary classifications), (ii) any individual characterized
by the Company as an “independent contractor” or as a “contract worker,”
(iii) officers and other employees of the Company who are parties to employment
agreements, (iv) officers or other employees of the Company who participate in
any severance plan of the Company that provides for the payment of severance
benefits in connection with a Change of Control of the Company and such
individual qualifies for the payment of such benefits, or (v) any other
individual who is not treated by the Company as an employee for purposes of
withholding federal income taxes, regardless of any contrary Internal Revenue
Service, governmental, or judicial determination relating to such employment
status or tax withholding. In the event that an individual engaged in an
independent contractor or similar non-employee capacity is subsequently
reclassified by the Company, the Internal Revenue Service, or a court as an
employee, such individual, for purposes of the Plan, shall be deemed an Employee
from the actual (and not effective) date of such classification, unless
expressly provided otherwise by the Company.   1.11   “Employment Service Date”
means the first day on which an individual became an Employee.   1.12  
“Employment Termination Date” means the date on which the employment of the
Employee by the Company is terminated.   1.13   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.   1.14   “Job Elimination”
means a termination of a Participant’s employment by the Company due to job
elimination, as determined by the Administrative Committee in its sole
discretion, for purposes of the Plan only.   1.15   “Job Restructuring” means a
termination of a Participant’s employment by the Company due to a change in
required competencies or qualifications for the

-2-



--------------------------------------------------------------------------------



 



    Participant’s job, as determined by the Administrative Committee in its sole
discretion, for purposes of the Plan only.   1.16   “Misconduct” means conduct
which includes (a) falsification of company records/misrepresentation;
(b) theft; (c) acts or threats of violence; (d) refusal to carry out assigned
work; (e) unauthorized possession of alcohol or illegal drugs on company
premises; (f) being under the influence of alcohol or illegal drugs during work
hours; (g) willful intent to damage or destroy company property; (h) violation
of the Business Conduct Policy; (i) acts of discrimination/harassment;
(j) conduct jeopardizing the integrity of our products; (k) violation of Company
rules, policies, and/or practices; or (l) other conduct considered to be
detrimental to the Company.   1.17   “Participant” means any Terminated Employee
eligible for Benefits in accordance with Article 2.   1.18   “Plan” means the
Schering-Plough Severance Benefit Plan, as set forth herein, and as the same may
from time to time be amended.   1.19   “Plan Year” means the period commencing
on each January 1 during which the Plan is in effect and ending on the
subsequent December 31.   1.20   “Severance Benefit Plan Committee” means the
Committee that reviews initial benefit claims under the Plan, which shall be
comprised of no less than three members who shall include the Company’s
Executive Director of Global Benefits, and Vice Presidents of Human Resources
representing the Company’s major operating groups as the Company shall appoint.
  1.21   “Target Incentive” means an Employee’s target incentive for any given
year under the Company’s annual incentive plan applicable to the Employee
immediately preceding his or her termination. Notwithstanding the foregoing
sentence, in the event of a Termination Due to Change of Control, Target
Incentive shall mean the greater of the Target Incentive described in the
preceding sentence or the Target Incentive in effect immediately preceding the
Change of Control.   1.22   “Terminated Employee” means an Employee who has
experienced an Employment Termination Date.   1.23   “Termination Due to Change
of Control” means a termination of a Participant’s employment by the Company
within two years following a Change of Control that is involuntary or that is as
a result of his or her written rejection of an offer of continued employment
with the Company or an affiliate if such employment is not a Comparable
Position. For purposes of the preceding sentence, an involuntary termination
shall be deemed to occur as of the sixtieth (60th) day (or such longer period of
time as the Company shall establish not to exceed one year)

-3-



--------------------------------------------------------------------------------



 



    immediately following the later of (i) the date on which the Participant
rejects in writing an offer of continued employment with the Company or an
affiliate for a position that is not a Comparable Position; or (ii) the date of
the Change of Control.   1.24   “Termination Due to Non-Performance” means a
termination of an Employee’s employment by the Company due to the Employee’s
failure to perform his or her job assignments in a satisfactory manner, as
determined by the Administrative Committee in its sole discretion, for purposes
of the Plan only. In addition, a Termination Due to Non-Performance means a
termination of an Employee’s employment by the Company due to the Employee being
deemed an “ineligible person” pursuant to the Corporate Integrity Agreement.  
1.25   “Termination Due to Workforce Restructuring” means termination of an
Employee’s employment by the Company due to a Decline to Relocate, a Job
Elimination, a Job Restructuring, or such other termination determined by the
Administrative Committee.       An Employee who has been absent from employment
on a (i) short-term disability leave, or (ii) long-term disability leave or
“medical no pay” leave lasting, in both cases, for a period of less than two
years shall be deemed to have suffered a Termination Due to Workforce
Restructuring if neither the Employee’s latest position nor a Comparable
Position exists for the Employee once he or she is released to return to work.
Nothing in this paragraph shall prevent such an Employee from experiencing a
Termination Due to Workforce Restructuring as a result of a Job Elimination, Job
Restructuring, or other determination by the Administrative Committee or its
designee to the extent otherwise provided under this Plan.   1.26   “Voluntary
Resignation” means a resignation that is a voluntary separation from employment
initiated by the Employee.   1.27   “Weekly Base Rate of Pay” means



  (a)   for a regular full-time Employee paid on a weekly payroll period basis,
the Employee’s weekly rate of pay.     (b)   for a regular full-time Employee
paid on a bi-monthly payroll period basis, the Employee’s rate of pay for one
payroll period divided by 2.166.     (c)   for a regular part-time Employee paid
on any hourly basis, the Employee’s highest base hourly rate during the last
12 months multiplied by the average number of weekly hours worked during that
12 month period.



1.28   “Years of Service” means the total number of a participant’s full years
of active service with the Company subject to the following rules:

-4-



--------------------------------------------------------------------------------



 



  (a)   For purposes of determining a Participant’s number of Years of Service,
a full year of active service is any consecutive twelve-month period of service
occurring after the Participant’s most recent break in service lasting one year
or more. For example, a Participant whose Employment Service Date is June 21,
2003 will be credited with one Year of Service at the end of the business day
June 20, 2004 provided that he or she has been continuously employed by the
Company through that date.     (b)   For purposes of determining a Participant’s
number of Years of Service, such Participant shall be treated as if his
Employment Termination Date was December 31 of the calendar year in which his or
her actual Employment Termination Date occurs.     (c)   Any break in a
participant’s active service for a period of less than one year shall be
disregarded for purposes of calculating a Participant’s number of Years of
Service. For example, a Participant who was hired on June 1, 2000, was
terminated on February 3, 2002, rehired on December 18, 2002, and terminated
again on March 3, 2003 shall have three Years of Service under the Plan.

-5-



--------------------------------------------------------------------------------



 



Article 2
Participation and Eligibility for Benefits



2.01   Eligibility.



  (a)   Subject to Sections 2.01(b), 2.02, and 2.03, any Terminated Employee
(other than an employee who is employed in Puerto Rico) who has provided the
Company with at least 90 consecutive days of service and incurs a Termination
Due to Workforce Restructuring, a Termination Due to Non-Performance, or a
Termination Due to Change of Control shall become a Participant and shall be
eligible for Benefits in accordance with the provisions of this Plan. A
Terminated Employee who is eligible to participate in the Plan as a result of a
Termination Due to Change of Control shall not otherwise be deemed to have
incurred a Termination Due to Workforce Restructuring or a Termination Due to
Non-Performance.     (b)   Notwithstanding anything herein to the contrary, a
Terminated Employee shall not be considered to have incurred a Termination Due
to Workforce Restructuring, a Termination Due to Non-Performance, or a
Termination Due to Change of Control for the purposes of the Plan, if his or her
employment is discontinued due to (i) a Voluntary Resignation; (ii) voluntary
resignation after reaching early or normal retirement date under the Company’s
qualified pension plan; (iii) the divestiture of a business unit of the Company
if the Employee is offered a Comparable Position with the Company or a successor
employer; (iv) a rejection of an offer of a Comparable Position that is not a
Decline to Relocate; (v) a Decline to Relocate and such Terminated Employee was
on international assignment immediately preceding his or her termination;
(vi) discharge for Misconduct; (vii) being placed on layoff status;
(viii) failure to transfer to another location after initially accepting the
transfer within the acceptance period of the offer; (ix) a termination of
employment during or immediately following a long-term disability leave or a
“medical no pay” leave lasting, in each case, at least two years; (x) death; or
(xi) his or her refusal to cooperate with the screening process pursuant to the
Corporate Integrity Agreement.     (c)   Notwithstanding anything herein to the
contrary, in no event shall any Employee or former Employee who is receiving
benefits under a Company-sponsored long-term disability plan or who is in
“medical no pay” status, in each case, for a period of two years or more at or
immediately preceding the time of his or her termination of employment be
eligible for Benefits under this Plan.



2.02   Termination of Eligibility for Benefits. A Participant shall cease to
participate in the Plan, and all Benefits shall cease upon the occurrence of the
earliest of:

-6-



--------------------------------------------------------------------------------



 



  (a)   Termination of the Plan prior to, or more than two years following, a
Change of Control;     (b)   Inability of the Company to pay Benefits when due;
    (c)   Completion of payment to the Participant of the Benefits for which the
Participant is eligible; and     (d)   The Administrative Committee’s
determination, in its sole discretion, of the occurrence of the Employee’s
Misconduct, regardless of whether such determination occurs before or after the
Employee’s Employment Termination Date, unless the Administrative Committee
determines in its sole discretion that Misconduct shall not cause the cessation
of Benefits in a particular case. Notwithstanding the foregoing, the
Administrative Committee must act in good faith in making such a determination
at any time within the two years following a Change of Control.



2.03   Waiver and Release. Notwithstanding anything in the Plan to the contrary,
unless determined otherwise by the Administrative Committee in its sole
discretion, no Benefits shall be due or paid under the Plan to any Employee,
unless the Employee executes (and does not rescind) a written waiver and
release, in a form prescribed by Schering-Plough, of any and all claims against
Schering-Plough, its affiliates, and all related parties arising out of the
Employee’s employment or termination of employment.

-7-



--------------------------------------------------------------------------------



 



Article 3
Benefits



3.01   Amount of Severance Pay. The amount of severance pay payable to a
Participant shall be equal to the number of weeks of the Participant’s Base Pay
corresponding to his or her Years of Service at his or her Employment
Termination Date as set forth on that portion of Exhibit A applicable to the
reason for his or her termination from employment (determined by the Company, in
its sole discretion) as listed on Exhibit A hereto.       In the event of a
Termination Due to Change of Control, the amount of severance pay payable to a
Participant shall be equal to the number of weeks of the Participant’s Base Pay
corresponding to his or her Years of Service at his or her Employment
Termination Date as set forth under Column B of Exhibit B applicable to his or
her band as listed on Exhibit B hereto.       Notwithstanding the foregoing, in
the event of a Termination Due to Change of Control for a Participant who was an
E-grade employee as of December 31, 2003, the amount of severance pay payable to
the Participant shall be equal to the greater of the benefits as listed under
Column A and B under Exhibit B hereto as applicable to E-grade employees and to
his or her Years of Service at his or her Employment Termination Date.      
Notwithstanding the foregoing, in the event of a Termination Due to Change of
Control for a Participant who was a weekly/hourly or a semi-monthly employee as
of December 31, 2003, the amount of severance pay payable to the Participant
shall be equal to the greater of the benefits as listed under Column A and B
under Exhibit B hereto as applicable to his or her pay status and Years of
Service at his or her Employment Termination Date.   3.02   Medical and Dental
Benefits. A Participant covered under any of the Company’s group medical and
dental plans prior to his or her Employment Termination Date shall be provided
the opportunity to elect to continue such coverage in accordance with the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985,
Section 4980B of the Internal Revenue Code of 1986, as amended, and Section 601,
et seq., of ERISA (“COBRA”) and in accordance with the Company’s regular COBRA
coverage payment practices.       Participants who experience a Termination Due
to Workforce Restructuring or Termination due to Non-Performance shall be
eligible to continue medical and dental benefits under COBRA coverage at active
employee rates, as the same may be changed from time to time, for the greater of
(a) three months or (b) the number of weeks of severance under Section 3.01 (to
a maximum of 12 months) following his or her Employment Termination Date.

-8-



--------------------------------------------------------------------------------



 



    Participants who experience a Termination Due to Change of Control shall be
eligible (a) to continue medical and dental benefits under COBRA coverage at
active employee rates, as the same may be changed from time to time, for the
greater of (1) three months or (2) the number of weeks of severance pay under
Section 3.01 (to a maximum of 18 months) following his or her Employment
Termination Date, and (b) for retiree medical benefits under the terms of the
retiree medical coverage generally applicable to the Company’s retiree medical
eligible retirees provided that such Participants are at least age 50 at the
time of their termination of employment.   3.03   Life Insurance. Participants
who experience a Termination Due to Workforce Restructuring or Termination Due
to Non-Performance shall be eligible to receive continued basic life insurance
coverage for the greater of (a) three months or (b) the number of weeks of
severance under Section 3.01 (to a maximum of 12 months) following his or her
Employment Termination Date.       Participants who experience a Termination Due
to Change of Control shall be eligible to receive continued basic life insurance
coverage for the greater of (a) three months or (b) the number of weeks of
severance under Section 3.01 (to a maximum of 18 months) following his or her
Employment Termination Date. At the end of the coverage period, the Participant
may convert the life insurance coverage to a personal policy.   3.04   Incentive
Plan Payments. A Participant’s entitlement to an incentive payment under the
annual incentive plan applicable to such Participant following a termination of
employment and the amount of such incentive payment, if any, shall be determined
solely be reference to the applicable terms of such annual incentive plan,
provided, however, for purposes of calculating a Participant’s severance pay
with respect to a Termination Due to Change of Control, a Participant’s Base Pay
shall include a pro rata portion of his or her Target Incentive as described
under the definition of Base Pay in Section 1.02 of the Plan.   3.05   Reduction
for Other Payments; Offsets. The Benefits payable hereunder to any Participant
shall be reduced by any and all payments required to be made by the Company or
its affiliates under federal, state, and local law, under any employment
agreement or special severance arrangement or under any other separation policy,
plan, or program. The Benefits payable hereunder to any Participant shall also
be reduced by (i) any benefits previously paid to such Participant under this or
any other separation or severance plan sponsored by the Company with respect to
any periods of service with respect to which Benefits are being paid under this
Plan; and (ii) any and all amounts that the Participant owes to the Company or
an affiliate.

-9-



--------------------------------------------------------------------------------



 



3.06   Effect on Other Benefit Plans. Except as expressly provided herein,
nothing under the Plan shall constitute an extension of eligibility for, or the
vesting or exercise periods relating to, any employee benefit or equity
compensation plan or an agreement with the Company.   3.07   Different Severance
Benefits. Notwithstanding the foregoing, the Human Resources representative
having jurisdiction over the Participant may recommend, and the Senior Vice
President Global Human Resources, acting on behalf of the Company, will have
complete discretion to approve a different amount of severance pay and/or
benefits, either higher or lower (including no severance pay and/or benefits at
all), than otherwise provided on Exhibit A, provided that no such discretion
shall be applicable to a Termination Due to Change of Control.   3.08   Change
of Control Notification. Not later than six months following a Change of
Control, the Company shall notify all of its otherwise eligible Employees (who
were Employees as of the day immediately before the Change of Control) who have
not been given notice of termination of whether they will, until the second
anniversary of such Change of Control, continue in the same job, be offered a
Comparable Position, or be involuntarily terminated.

-10-



--------------------------------------------------------------------------------



 



Article 4
Method of Severance Payments



4.01   Method of Payment. The severance pay to which a Participant is eligible,
as calculated pursuant to Article 3, shall be paid in accordance with the
provisions of this Article 4.



  (a)   Severance payments payable under this Plan shall be made in a single sum
cash payment.     (b)   Payment shall be made by mailing to the last address
provided by the Participant to the Company. Separate payment(s) shall be made to
pay any earned and unused vacation pay for the year during which the Employment
Termination Date occurs. In no event shall interest be credited on any amounts
for which a Participant may become eligible.     (c)   In general, payments
shall be made as promptly as practicable after the participant’s Employment
Termination Date, the execution of the release required under Section 2.03, and
the expiration of the required release revocation period.

-11-



--------------------------------------------------------------------------------



 



Article 5
The Administrative Committee



5.01   Authority and Duties. The Administrative Committee shall have the full
power, authority, and discretion to construe, interpret, and administer the
Plan, to correct deficiencies therein, and to supply omissions. All decisions,
actions, and interpretations of the Administrative Committee shall be final,
binding, and conclusive upon the parties, subject only to determinations by the
applicable claims fiduciary with respect to denied claims for Benefits. Unless
the Administrative Committee determines otherwise, the Human Resources Managers
of the Company shall have the authority to act on behalf of the Administrative
Committee in all respects set forth in this Section 5.01.



5.02   Records. The Company shall supply to the Administrative Committee all
records and information necessary to the performance of the Administrative
Committee’s duties.



5.03   Payment. The Company shall make payments of Benefits, in such amount as
determined by the Administrative Committee under Article 3, from its general
assets to Participants in accordance with the terms of the Plan, as directed by
the Administrative Committee.

-12-



--------------------------------------------------------------------------------



 



Article 6
Amendment and Termination

The Plan may be amended, suspended, discontinued, or terminated at any time by
the Board of Directors of Schering-Plough Corporation or its designee, in whole
or in part, for any reason, and without either the consent of or the prior
notification to any Participant. No such amendment shall give the Company the
right to recover any amount paid to a Participant prior to the date of such
amendment. Any such amendment, however, may cause the cessation and
discontinuance of payments of Benefits to any person or persons under the Plan.
No such amendment made following a Change of Control may reduce the benefits to
which any Participant may become entitled in the two years following such Change
of Control.

-13-



--------------------------------------------------------------------------------



 



Article 7
Claims Procedures



7.01   Claim. Each eligible terminated Employee may contest the administration
of Benefits by completing and filing with the Severance Benefit Plan Committee a
written request for review in the manner specified by the Administrative
Committee. Each such application must be filed within 60 days following the
Employee’s termination of employment and must be supported by such information
as the Severance Benefit Plan Committee deems relevant and appropriate.



7.02   Appeals of Denied Claims for Benefits. In the event that any claim for
benefits is denied in whole or in part, the claimant whose claim has been so
denied shall be notified of such denial by the Severance Benefit Plan Committee
within 90 days of receipt of the claim (unless the Severance Benefit Plan
Committee determines that special circumstances require an extension of time of
up to an additional 90 days for processing the claim). The notice advising of
the denial shall specify the reason(s) for denial, make specific reference to
relevant Plan provisions, describe any additional material or information
necessary for the claimant to perfect the claim (explaining why such material or
information is needed), and shall advise the claimant of the procedure for the
appeal of such denial and a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on appeal. All appeals shall be made by the following procedure:



  (a)   A claimant whose claim has been denied shall file with the
Administrative Committee a notice of desire to appeal the denial. Such notice
shall be filed within 60 days of notification by the Severance Benefits Plan
Committee of the initial claim denial, be made in writing, and set forth all of
the facts upon which the appeal is based. Appeals not timely filed shall be
barred.     (b)   The Administrative Committee shall consider the merits of the
claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the
Administrative Committee shall deem relevant.     (c)   The Administrative
Committee shall render a determination upon the appealed claim within 60 days of
its receipt of such appeal (unless the Administrative Committee determines that
special circumstances require an extension of time of up to an additional
60 days for processing the appeal). The determination shall specify the
reason(s) for the denial, make specific reference to relevant Plan provisions,
and contain a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.     (d)   The determination so rendered shall be
binding upon all parties.

-14-



--------------------------------------------------------------------------------



 



No Employee may bring a civil action under Section 502(a) of ERISA until the
Employee has exhausted his or her rights under this Section 7.02.

-15-



--------------------------------------------------------------------------------



 



Article 8
Miscellaneous



8.01   Nonalienation of Benefits. None of the payments, benefits, or rights of
any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, plead,
encumber, or assign any of the benefits or payments which he/she may expect to
receive, contingently or otherwise, under the Plan.



8.02   No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant or
Employee, or any person whosoever, the right to be retained in the service of
the Company, and all Participants and other Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.



8.03   Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.



8.04   Heirs, Assigns, and Personal Representatives. The Plan shall be binding
upon the heirs, executors, administrators, successors, and assigns of the
parties, including each Participant, present and future.



8.05   Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.



8.06   Number. Except where otherwise clearly indicated by context, the singular
shall include the plural, and vice-versa.



8.07   Unfunded Plan. The Plan shall not be funded. No Participant shall have
any right to, or interest in, any assets of Schering-Plough that may be applied
by Schering-Plough to the payment of Benefits.



8.08   Payments to Incompetent Persons, Etc. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge Schering-Plough, the
Administrative Committee and all other parties with respect thereto.

-16-



--------------------------------------------------------------------------------



 



8.09   Lost Payees. Benefits shall be deemed forfeited if the Administrative
Committee is unable to locate a Participant to whom Benefits are due. Such
Benefits shall be reinstated if application is made by the Participant for the
forfeited Benefits within one year of the Participant’s Employment Termination
Date and while the Plan is in operation.



8.10   Controlling Law. The Plan shall be construed and enforced according to
the laws of the State of New Jersey to the extent not superseded by federal law.

-17-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation

Severance Pay Plan
Exhibit A

Termination Due to Workforce Restructuring

(chart shows amount of severance pay in weeks of Base Pay (as defined in
Section 1.02))

                                        Bands D-O;     Bands D-O;     Years of
Service     Bands A-C     Base <$275,000     Base ³ $275,000    
1
    15     26     39    
2
    15     26     39    
3
    15     26     39    
4
    15     26     39    
5
    15     26     39    
6
    17     26     39    
7
    19     26     39    
8
    21     26     41    
9
    23     28     43    
10
    25     30     45    
11
    27     32     47    
12
    29     34     49    
13
    31     36     51    
14
    33     38     53    
15
    35     40     55    
16
    37     42     57    
17
    39     44     59    
18
    41     46     61    
19
    43     48     63    
20
    45     50     65    
21
    47     52     67    
22
    49     54     69    
23
    51     56     71    
24
    53     58     73    
25
    55     60     75    
26
    57     62     77    
27
    59     64     79    
28
    61     66     81    
29
    63     68     83    
30 and above
    65     70     85    

-18-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit A (Cont’d)

Termination Due to Non-Performance

(chart shows amount of severance pay in weeks of Base Pay (as defined in
Section 1.02))

                Years of Service     Bands A-O    
1
    8    
2
    8    
3
    8    
4
    8    
5
    8    
6
    8    
7
    8    
8
    8    
9
    9    
10
    10    
11
    11    
12
    12    
13
    13    
14
    14    
15
    15    
16
    16    
17
    17    
18
    18    
19
    19    
20
    20    
21
    21    
22
    22    
23
    23    
24
    24    
25
    25    
26
    26    
27
    27    
28
    28    
29
    29    
30 and above
    30    

-19-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit B

Termination Due to Change of Control

(chart shows amount of severance pay in weeks of Base Pay (as defined in section
1.02*))

             
Column A
    Column B    

                                                                           
Bands D-O;     Bands D-O;     Weekly /     Semi-           Years of          
Base <     Base ³     Hourly     Monthly     E-Grade     Service     Bands A-C  
  $275,000     $275,000    
8
    16     32     1     25     47     81    
8
    16     32     2     25     47     81    
12
    16     32     3     25     47     81    
16
    16     32     4     25     47     81    
20
    20     40     5     25     47     81    
24
    24     48     6     28     47     81    
28
    28     56     7     32     47     81    
32
    32     64     8     35     47     86    
36
    36     72     9     38     50     90    
40
    40     80     10     41     54     94    
44
    44     88     11     45     58     98    
48
    48     96     12     48     61     102    
52
    52     104     13     51     65     106    
56
    56     104     14     55     68     110    
60
    60     104     15     58     72     115    
64
    64     104     16     61     76     119    
68
    68     104     17     64     79     123    
72
    72     104     18     68     83     127    
76
    76     104     19     71     86     131    
80
    80     104     20     74     90     135    
84
    84     104     21     77     94     139    
88
    88     104     22     81     97     144    
92
    92     104     23     84     101     148    
96
    96     104     24     87     104     152    
100
    100     104     25     90     108     156    
104
    104     104     26     94     112     160    
104
    104     104     27     97     115     164    
104
    104     104     28     100     119     168    
104
    104     104     29     104     122     173    
104
    104     104     30 and above     107     126     177    



--------------------------------------------------------------------------------

*For purposes of this Exhibit B, the definition of Base Pay (see section 1.02)
is based upon Weekly Base Rate of Pay plus an amount equal to 1/52 of the
Employee’s annual Target Incentive.

-20-